DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of the request for continued examination filed 09/12/2022.

Response to Amendment
The declaration under 37 CFR 1.132 filed 09/12/2022 is sufficient to overcome the rejection of claims 1-20  based upon Xavier and Dierker.
The declaration addresses the question of criticality for the claimed coco-caprylate/caprate concentration by comparing results with the concentration provided by the reference, and the complete omission of this component. Both Comparative examples showed inferior results when compared to a formulation containing a concentration of coco-caprylate/caprate within the claimed parameters.

					Withdrawn Rejection
The rejection under 35 USC 103 over Xavier and Dierker is withdrawn in view of the declaration under 37 CFR 1.132 filed 09/12/2022.

				Maintained Rejection(s)

Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of prior U.S. Patent application No. 14/503,470 (US’470) (now allowed) in view of Dierker et al.  As set forth in the 103 rejection above, US’470 teaches cosmetic compositions, including hair conditioners, comprising all the essential components as instantly claimed except coco-caprylate/caprate, while Dierker teaches that cosmetic compositions comprising coco-caprylate/caprate provide the smoothness and softness.  Thus,  the idea of combining the teachings of US’470 and Dierker flows logically from their having been individually taught in the prior art being used for the very same purpose.  
Claims 1-21 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-22 of prior U.S. Patent application No. 16/5124,693 (US’693) in view of Dierker. US’693 embraces cleaning compositions comprising: (a)    about 1 to about 25 wt.% of one or more non-sulfate anionic surfactants comprising:
(i)    one or more acyl isethionates, salts thereof, or a mixture thereof; and
(ii)    one or more acyl amino acids, salts thereof, or a mixture thereof;
(b) about 1 to about 15 wt.% of one or more alkyl amphopropionates. salts thereof or a mixture thereof amphoteric surfactants: (c) about 1 to about 15 wt.% of one or more nonionic surfactants; (d) about 0.01 to about 10 wt.% of one or more hydrophobically modified poly(meth)acrylates; (e)    about 0.1 to about 10 wt.% of one or more silicones; and (f) about 50 to about 95 wt.% of water; wherein the weight ratio of one or more acyl isethionates, salts thereof, or a mixture thereof of (i) to one or more acyl amino acids, salts thereof, or a mixture thereof of (ii) is about 3:1 to about 6:1.  The difference between the instantly claimed subject matter and that of US’693 is coco-caprylate/caprate and the weight ratio of acyl isethionates to one or more acyl amino acids.  The formal deficiency is cured by Dierker and the latter is obvious based on the principal of law: In re Aller, 220 F.2d 454, 456 (CCPA 1955) and In re Antonie.  Other not claimed ingredients are taught in the specification.   
 This is a provisional nonstatutory double patenting rejection.

Claims 1-21 re provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-25 of prior U.S. Patent application No. 15/993,759 (US’759) in view of Dierker. US’759 embraces a concentrated rinse-off cleaning compositions comprising: (a) about 25 to about 65 wt.% of a surfactant system comprising:
(i)    about 10 to about 50 wt.% of one or more non-sulfate anionic surfactants, salts thereof, or a mixture thereof, wherein the one or more non-sulfate anionic surfactants comprises an acyl isethionate, salts thereof, and-or a mixture thereof; (ii) 5 to about 25 wt.% of one or more alkyl polyglucosides; (iii)  about 2 to about 25 wt.% of one or more amphoteric surfactants; and (b) about 0.1 to about 10 wt.% of one or more conditioning agents; and (c) about 35 to about 75 wt.% of water; wherein all weight percentages are based on the total weight of the cleansing composition.  The difference between the instantly claimed subject matter and that of US’759 is coco-caprylate/caprate and the concentrate of each ingredient.  The formal deficiency is cured by Dierker and the latter is obvious based on the principal of law: In re Aller, 220 F.2d 454, 456 (CCPA 1955) and In re Antonie.  Other not claimed ingredients are taught in the specification.   
 This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-16, and 18-24 of prior U.S. Patent application No. 15/993,825 (US’825) in view of Dierker. US’759 embraces a concentrated rinse-off cleaning compositions comprising: (a) about 25 to about 65 wt.% of a surfactant system comprising:
(i)    about 15 to about 50 wt.% of one or more anionic surfactants selected from: (i-a) alkyl sulfates, alkyl ether sulfates, salts thereof, or a mixture thereof; and (i-b) optionally, one or more non-sulfate anionic surfactants; (ii)  about 2 to about 20 wt.% of one or more alkyl polyglucosides; (iii)  about 2 to about 20 wt.% of one or more amphoteric surfactants; and (b) about 0.1 to about 10 wt.% of one or more polyquatemiums; and (c) about 35 to about 75 wt.% of water.  The difference between the instantly claimed subject matter and that of US’825 is coco-caprylate/caprate and the concentrate of each ingredient.  The formal deficiency is cured by Dierker and the latter is obvious based on the principal of law: In re Aller, 220 F.2d 454, 456 (CCPA 1955) and In re Antonie.  Other not claimed ingredients e.g. polyquatemium compounds ([0025])  taught in the specification.   
 This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.  The filing of terminal disclaimers over the references cited in the obviousness-type double patenting rejections would place the application in condition for allowance.






					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617 
                                                                                                                                                                                                       caz